BOARDCOMPENSATIONPOLICY SurModics, Inc. (Approved: April 28, 2015) Exhibit10.18 Directors of SurModics, Inc. (the “Company”) that are not employed by the Company (“non-employee directors”) are entitled to the compensation set forth below for their service as a member of the Board of Directors (the “Board”) of the Company.The Board reserves the right to amend this policy from time to time. A.Cash Compensation.Beginning in fiscal 2016, each non-employee director of the Company will be entitled to receive annual cash retainers as follows: The cash retainers set forth above will become payable quarterly in arrears on the first trading day of each calendar quarter.The annual cash retainer shall be reduced by 25% if a non-employee director does not attend at least 75% of the total meetings of the Board and Board committees on which such director served during the applicable fiscal year.If, for any reason, a director does not serve an entire calendar quarter, the cash retainers will be pro-rated based on such director’s length of service during such calendar quarter.
